Citation Nr: 0032735	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-03 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In October 1996, the 
veteran requested that his claims file be transferred to the 
VA RO in Atlanta, Georgia, and, in March 2000, he was 
afforded a hearing before the undersigned Board member.  

Preliminarily, the Board notes that a September 1965 
unappealed rating decision granted service connection for an 
appendectomy scar and denied service connection for residuals 
of a stomach condition.  An October 1993 rating action denied 
the veteran's claim for a compensable evaluation for an 
appendectomy scar as a residual of an appendectomy in 
service.  In reaching that decision, the RO found no 
relationship between the appendectomy and any current 
gastrointestinal complaints.  Thereafter, in a January 1995 
letter, the RO advised the veteran that, while his 
substantive appeal (VA Form 9) was not filed within sixty 
days of the March 1994 statement of the case, a requested 
personal hearing would be scheduled.  At the February 1995 
hearing, the veteran appeared to raise a claim for a 
gastrointestinal disorder as secondary to an appendectomy 
scar and, in September 1995, the RO denied that claim.  
However, in an October 1995 statement, accepted as a notice 
of disagreement, the veteran said he was "not asking" for 
an increased evaluation for the appendectomy scar, but was 
seeking service connection for a gastrointestinal condition, 
secondary to the service connected "issue" (emphasis in the 
original).  See 38 C.F.R. §§ 20.204, 20.302 (2000).

The Board notes that a new etiological theory of entitlement 
does not amount to a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The Board points out in this regard that, 
while it is not made clear in the record, it appears that the 
RO reopened the veteran's claim and denied it on the merits 
in its September 1995 rating action.  However, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  Accordingly, the 
Board believes that the issue as characterized on the 
decision title page more accurately describes the current 
status of the veteran's claim.


FINDINGS OF FACT

1. An unappealed September 1965 rating decision denied 
service connection for a stomach condition.

2. The evidence added to the record since the September 1965 
rating decision does bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for gastrointestinal disorder and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.


CONCLUSION OF LAW

Evidence received since the September 1965 rating decision is 
new and material; the claim for service connection for a 
gastrointestinal disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in September 1965, denied the 
veteran's claim of entitlement to service connection for a 
stomach condition.  The RO found at the time that a 
gastrointestinal disease was not currently shown.  The 
veteran did not appeal the RO's decision and it became final 
based on the evidence then of record.

The evidence of record at the time of the September 1965 RO 
decision that denied service connection for a stomach 
condition included the veteran's service medical records.  
According to the service medical records dated in Janaury 
1954, he complained of abdominal pain that was diagnosed as 
gastroenteritis.  However, the records reveal that days later 
he was hospitalized, from January to March 1954, and 
diagnosed with appendicitis, acute, "n.e.c." (necrotizing 
entercolitis?), ruptured, and acute appendicitis with a 
pelvic abscess and perforation into the rectum.  He underwent 
a prolonged course of antibiotics and then an appendectomy, 
during which the previously ruptured appendix was removed 
from a dense mass of adhesions in his right lower quadrant.  
When examined for discharge in April 1955, an appendectomy 
scar was noted, but a gastrointestinal abnormality was not 
described.

Post service, a July 1965 VA examination report reflects the 
veteran's complaints of heartburn for the past several years 
that he attributed to his appendectomy, and morning vomiting.  
The VA examiner concluded that a gastrointestinal disease was 
not found.

The September 1965 RO decision was final based upon the 
evidence then of record. However, the claim will be reopened 
if new and material evidence is submitted. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the September 1965 decision that was the 
final adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The RO evidently received the veteran's claim for service 
connection for a gastrointestinal disorder, as secondary to 
an appendectomy scar, in October 1995.  The evidence 
associated with the record since the September 1965 rating 
action that denied service connection for a stomach condition 
includes VA and private medical records and examination 
reports, dated from 1985 to 1997, and the veteran's oral and 
written statements.

An August 1993 VA examination report reflects the veteran's 
complaints of heartburn, mild nausea, water retention and 
"brash" with recent weight loss, hemorrhoidal pain and 
constipation.  Diagnoses included esophagitis and possible 
recurrent left inguinal hernia.

Private medical records, dated in January 1995, reflect that 
the veteran was hospitalized with gastrointestinal bleeding.  
The records show that this was his second such episode, with 
the first a year earlier.  The pertinent diagnosis was 
diverticulosis.  

At his March 2000 Board hearing, the veteran testified that, 
in January 1954, he was diagnosed with gastroenteritis and, 
thereafter, underwent an appendectomy that required a lengthy 
hospitalization and left him very weak for a long time.  He 
reported gastrointestinal problems for approximately two 
years after the surgery.  After discharge from service, the 
veteran experienced gastric burning and epigastric 
discomfort, never recovered from having stomach problems and 
underwent at least three hernia repairs that, he maintained, 
were associated with the appendectomy.  In the years since 
his discharge from service, the veteran said he reported his 
gastrointestinal complaints to physicians he saw for other 
physical problems and was recently treated, for approximately 
three years, by Dr. N. in Saint-Simons, Georgia, but now was 
treated by Dr. A. C. M.  

At the hearing, the veteran submitted a statement from Dr. 
A.C. M., to the effect that, in March 2000, the doctor first 
examined the veteran who complained of heartburn, abdominal 
bloating and cramps.  Dr. A.C.M. said the veteran had 
diverticulosis that may cause his symptoms. 

The veteran has asserted that he has a gastrointestinal 
disorder that had its origins during his period of active 
military service or is related to his service-connected 
appendectomy scar.  While service medical records indicate a 
diagnosis of gastroenteritis and treatment of a ruptured 
appendix, a gastrointestinal disorder was not found when the 
veteran was examined for discharge.

The evidence received since the September 1965 decision 
consists of VA and private medical records.  The August 1993 
VA examination report that diagnosed esophagitis and private 
medical records dated in January 1995 and March 2000 
including diagnoses of diverticulosis of esophagitis, 
however, are new and do bear directly on the question of 
whether a gastrointestinal disorder had its onset in service.  
In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin 
and, thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge.  Thus, this evidence is new and material 
and, therefore, reopens the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge.





ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is granted.


REMAND

The veteran's contends that service connection is warranted 
for a gastrointestinal disorder, variously diagnosed as 
diverticulosis and esophagitis, due to his service connected 
appendectomy scar or as a residual of a ruptured appendix for 
which he was treated in service.  At his March 2000 Board 
hearing, he testified that, after a lengthy hospitalization, 
he was very weak for a long time and experienced 
gastrointestinal problems for approximately two years.  Post 
service, he experienced gastric burning and epigastric 
discomfort and never recovered from having stomach problems.  
The veteran also underwent three hernia repairs that he 
associated with the appendectomy and said he complained of 
gastrointestinal problems to physicians he saw for other 
physical problems.  Most recently, he was treated, for 
approximately three years, by Dr. N. in Saint-Simons, 
Georgia, but now was treated by Dr. A. C. M., from whom a 
statement regarding a current diagnosis of diverticulosis was 
submitted.

As noted above, service medical records confirm that the 
veteran was hospitalized from January to March 1954 and 
diagnosed with appendicitis, acute, "n.e.c." (necrotizing 
entercolitis?), ruptured, and acute appendicitis with an 
abscess and perforation into the rectum.  When examined for 
discharge in April 1955, an appendectomy scar was noted, but 
a gastrointestinal abnormality was not reported.

Service connection for the appendectomy scar was granted in 
the September 1965 rating action and a noncompensable 
disability evaluation awarded.

The August 1993 VA examination reported diagnosed 
esophagitis.  Private medical records dated in October 1993 
indicate that the veteran underwent a third femoral hernia 
repair.  

Private medical records, dated in January 1995, indicate that 
the veteran was hospitalized with gastrointestinal bleeding.  
The records show this was his second such episode, with the 
first a year earlier.  The veteran had arthritis and took 
Naprosyn and Tagamet.  VA last provided the veteran with a 
gastrointestinal examination in August 1993 and it does not 
appear that he has been afforded a new VA examination 
regarding his current claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
referred to as the "Act").  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Finally, the veteran testified in March 2000 that he received 
Social Security Administration (SSA) benefits for disability 
associated with Lyme disease.  However, he also stated that, 
post service, he worked as a carpenter but missed time from 
work due to gastrointestinal disability and evidently 
collected SSA benefits.  According to a hearing officer's 
February 1995 decision, evidence of record included records 
received from the SSA, dated from November 1988 (1985?) to 
November 1993, that appear to be associated with the claims 
folder and a SSA report, that does not appear to be of 
record.  In any event, the administrative decision that 
awarded the veteran SSA disability benefits is not of record 
and the Board believes it should be obtained.
 
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the Act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In light of the above, and because the Board believes the 
veteran should be afforded a VA examination prior to 
consideration of his claim, his claim must be remanded to the 
RO.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475§ (a), 114 Stat. 2096,___(2000) (to be codified at 38 
U.S.C. § 5103A).  Accordingly, this case is REMANDED for the 
following:

1. The veteran should be offered the 
opportunity to identify any sources of 
post-service clinical evidence 
regarding onset or continuity of a 
gastrointestinal disorder, including, 
but not limited to, clinical records 
proximate to service.

2. The veteran should also be offered the 
opportunity to identify or submit 
alternative types of evidence to 
establish a gastrointestinal disorder 
post-discharge, such as employment, 
insurance, or education-related 
medical examinations, reports of 
observation of friends, co-workers, or 
fellow servicemen, counseling records, 
et. al.

3. The veteran should also be offered the 
opportunity to obtain a written 
medical opinion as to the onset or 
etiology of a gastrointestinal 
disorder.

4. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non VA health care providers 
who may possess additional records 
pertinent to his claim, including but 
not limited to all VA medical centers 
in New York and in Atlanta, Georgia, 
where he was treated.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event the RO should 
attempt to obtain copies of all 
records pertaining to treatment of the 
veteran from Dr. N. in Saint-Simons, 
Georgia, and from Dr. A.C.M., that are 
not already of record.

5. The RO should contact the Social 
Security Administration (SSA) and 
request copies of the administrative 
decision(s) and all medical records 
that were considered in the veteran's 
claim for disability benefits (and 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.  A copy of the SSA report 
referenced in the February 1995 
hearing officer's report should be 
associated with the claim file. 

6. Then, the veteran should be afforded a 
VA gastroenterological examination by 
a specialist, if available, to 
determine the nature and extent of any 
gastrointestinal disorder found to be 
present.  The claims file and a copy 
of this REMAND should be made 
available to the examiner prior to the 
examination.  A complete clinical 
history of the veteran should be 
obtained.  All indicated diagnostic 
tests or studies deemed necessary 
should be completed and all clinical 
manifestations should be reported in 
detail.  The examiner should render an 
opinion, with supporting analysis, as 
to whether it is at least as likely as 
not that a gastrointestinal disorder 
if present is related to the findings 
noted in service including whether it 
is at least as likely as not that any 
diagnosed gastrointestinal disorder 
found to be present is related to the 
inservice pelvic abscess, 
appendicitis, appendectomy or service-
connected appendectomy scar.  The 
physician should include a complete 
rationale for all opinions and 
conclusions expressed.

7. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

8. Then, the RO should readjudicate the 
veteran's claim for service connection 
for a gastrointestinal disorder, 
including as secondary to a service-
connected appendectomy scar, on a de 
novo basis.  If the benefit sought on 
appeal remains denied the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the January 1999 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice. The purposes of this REMAND 
are to obtain clarifying information and also to ensure that 
the requirements of due process of law are satisfied.  The 
Board intimates no opinion as to the disposition warranted 
regarding the remaining issue on appeal pending completion of 
the requested act

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



